Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claims 1, 8 and 16 are amended.

Response to Arguments
Applicant’s arguments, filed February 14, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments with regards to the Section 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the purpose of claim 1 and Black are completely different, and that Black is directed to managing public comments across social networks.  That characterization of Black is contradicted by reading the abstract of Black, which states that Black is related to systems and methods for providing validated customer feedback information about a service provider.  The background of Black also notes that the value of the verification is to associate sentiments expressed online with real customer data as opposed to fraudulent reviews or ratings.  See, for example, paragraph [0004] of Black. 
Applicant argues that Black is non-analogous to claim 1 at least because an Examiner would not look to Black to derive date/time/location/device ID information for use in sentiment analysis. It is noted that an Examiner did look to Black, but that is not relevant as that is the standard.  Examiner submits that one of ordinary skill in the art would look to Black because both references are related to “customer relations management”, including the validation of comments for sentiment analysis as discussed in the background of Black. Applicants statement that neither Gupta nor Black relate to customer relations management are not persuasive.  Gupta states in paragraph [0001] that “Customer Relationship Management (CRM) tools and/or platforms may be used to help an organization manage and/or track sales, contacts, customer relations, productivity, and/or the like.” Black states in paragraph [0001] that “providing validated customer feedback information about the service provider through the use of a digital ratings device that collects survey data, rating data, and other customer feedback information from a customer”.  As such, both cited references are clearly related to are related to “customer relations management” in the manner discussed in the Office Action. As such, Applicants argument that the cited motivation to combine is non-applicable at least because the content of each of the cited references does not relate to “customer relations management” is not persuasive. 
Applicant argues that Gupta never addresses the issue of harvesting artifacts directly related to the user associated with the device identification number, that Gupta never proposes a way to link the artifacts to the current user, and that Gupta is non-enabled. Applicant’s assertion that Gupta is not supported by evidence or completed reasoning. In fact, while Applicant argues that “Gupta never addresses the issue of harvesting artifacts directly related to the user associated with the device identification number”, Gupta does teach harvesting such artifacts from social media channels associated with the user and the user being associated with a device identification number.  See paragraph [0017], “The customer query may be initiated by way of the customer initiating a voice call, initiating a web chat (e.g., by way of an online chat interface), sending an electronic mail (e-mail), using a social media channel (e.g., a Tweet®, etc.), and/or the like.” and paragraph [0018], “As further shown in FIG. 1A, and by reference number 104, the intelligent case management platform may receive the customer query, and/or information associated with the customer query. In some implementations, the intelligent case management platform may manage one or more interfaces, by which to obtain the customer query, obtain information associated with the customer query (e.g., an IP address associated with the source of the query, strings of text included in the customer query, and/or the like), and/or electronically respond to the customer query.”  In Gupta, the social media artifacts are associated with a user, and the user is associated with a device identification number. As such, Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 13, 15-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0065848 to Gupta et al. in view of U.S. Patent Application Publication No. 2011/0218930 to Black.
With regards to claims 1, 8-10, and 16, Gupta et al. teaches: 
a receiver configured to receive the customer support request (paragraph [0017], “As shown in FIG. 1A, and by reference number 102, a customer (e.g., a user) may, using a user device, initiate a query for sending to the intelligent case management platform”), … [and]
a processor (paragraph [0081], “Processor 420 may be implemented in hardware, firmware, or a combination of hardware and software. Processor 420 may be a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or another type of processing component.”), said processor configured, for each customer support request, to harvest a plurality of artifacts from social media account history and/or other third party data source information associated with a user associated with the device identification number, each of said plurality of artifacts comprising sentiment information relevant to the customer support request (paragraph [0017], “In some implementations, the customer query may include a request to create a new reservation, a request to change or modify an existing reservation, a request to make a purchase, a request to express a grievance, a request to update customer data (e.g., update a customer address, etc.), a request to leave feedback, and/or the like. In some implementations, the user device may include a phone, a computer (e.g., a laptop, a tablet, etc.), a smart device (e.g., a smart phone, a smart watch, a smart speaker, etc.), and/or the like, which may provide a user interface by which the customer may initiate the customer query, and cause an intelligent case management process to be initiated. The customer query may be initiated by way of the customer initiating a voice call, initiating a web chat (e.g., by way of an online chat interface), sending an electronic mail (e-mail), using a social media channel (e.g., a Tweet®, etc.), and/or the like.”; paragraph [0018], “In some implementations, the intelligent case management platform may manage one or more interfaces, by which to obtain the customer query, obtain information associated with the customer query (e.g., an IP address associated with the source of the query, strings of text included in the customer query, and/or the like), and/or electronically respond to the customer query. For example, the intelligent case management platform may support and/or manage one or more communication (e.g., data) interfaces, by which the intelligent case management platform may employ a chatbot for obtaining the customer query and/or initially receiving and/or responding to the customer query. The intelligent case management platform may further include an interface by which to obtain and/or stream data (e.g., text data, voice data, and/or the like) associated with the customer query, for use in performing automated case resolution and/or intelligently assessing a customer's sentiment, as described herein.”; paragraph [0028], “In some implementations, the customer sentiment model may obtain strings of text or characters submitted, by the customer, during initiation of the customer query and/or during continued communications by way of one or more communication channels (e.g., communications between the customer and the chatbot, activity of the customer on a business's social media account, communications in an e-mail, and/or the like), and determine the customer's sentiment score using a natural language processing technique. Such techniques may analyze text (e.g., words (e.g., spoken, or written words), phrases, and/or sentences contained in the text) to determine the sentiment score.”); 
wherein the processor is further configured to calculate, for each customer support request, a historical sentiment value, the calculation of said historical sentiment value being based, at least in part, on the plurality of artifacts and historical information associated with the user (paragraph [0016], “The one or more AI engines may be configured to intelligently predict customer sentiment, perform agent analytics, and/or intelligently recommend solutions for automated case resolution using one or more models (e.g., AI models, machine learning models, and/or the like). The customer analytics engine may be used to facilitate improved customer service and, ultimately improved customer retention, for example, by predicting customer loyalty scores, predicting future expenditures, providing intelligent insights based on customer spending patterns, and/or generating targeted offers to send to customers. The intelligent case management platform may further include (e.g., store), obtain, and/or access data from multiple data structures, including customer data (e.g., customer profile data, customer purchase data, aggregate customer purchase data, and/or the like), agent data (e.g., agent scores, agent ratings, and/or the like), and/or case resolution data (e.g., past solutions or offers used to resolve current cases, and/or the like) based on historic case resolution.”); 
wherein the processor is further configured to retrieve a current profile for the customer support request, the current profile based on the historical sentiment value (paragraph [0016], “The customer analytics engine may be used to facilitate improved customer service and, ultimately improved customer retention, for example, by predicting customer loyalty scores, predicting future expenditures, providing intelligent insights based on customer spending patterns, and/or generating targeted offers to send to customers. The intelligent case management platform may further include (e.g., store), obtain, and/or access data from multiple data structures, including customer data (e.g., customer profile data, customer purchase data, aggregate customer purchase data, and/or the like), agent data (e.g., agent scores, agent ratings, and/or the like), and/or case resolution data (e.g., past solutions or offers used to resolve current cases, and/or the like) based on historic case resolution.”); 
wherein the processor is further configured to retrieve, from an A-bot library, a historical profile that provides a best fit to the current profile (paragraph [0035], “An agent analytics model may perform the agent analytics based on a plurality of data points or inputs, such as an aggregate customer sentiment associated with past queries resolved by an agent, an aggregate number of past queries resolved by the agent, a real-time (e.g., current) sentiment score as determined by the customer sentiment model, a query domain as determined by the case resolution model, customer data (e.g., a customer loyalty score, a customer membership level or tier, and/or the like), and/or the like, to determine an agent best suited to resolve the query and/or serve the customer. In this way, an agent may be intelligently matched to a specific query and/or a specific customer, based on the agent analytics.”); [and]
wherein the processor is further configured to route the customer request based on the historical profile (paragraph [0025], “For example, the intelligent case management platform may automatically create the case by assigning the case a case identifier, determining an agent best suited to assist the customer based on determining an agent score, determining customer sentiment, and/or the like.”).
While Gupta et al. teaches the use of recency data including timestamps and dates (paragraph [0039]), but fails to explicitly teach time, date and location information associated with the request. However Black teaches: said customer support request comprising: a date of the customer support request; a time of receipt of the customer support request; a location of a communication device that was used to communicate the customer support request;  a device identification number associated with the communication device; and a message (paragraph [0029], “While not illustrated in FIG. 1, in some embodiments, the digital ratings device associates temporal data with the initial information provided by each customer. In such embodiments, the temporal data can comprise any data that allows the third-party validator to identify the customer as being a verified customer of the service provider. Some examples of suitable temporal data include, but are not limited to: the time, date, and/or location at which the customer provided the initial information with the digital ratings device; a unique digital identifier of the digital ratings device; a unique digital pattern on the service ratings form, as recorded by the digital ratings device; an internet protocol ("IP") address of the computer or electronic device that uploads the initial information; the global positioning system ("GPS") coordinates of the digital recordings device (which may include a mechanism that relays information from the digital ratings device to the third-party validator); the caller ID information from a telephone that transmits initial information from the digital ratings device to the third-party validator; a central processing unit identification ("CPU ID") from a computer that relays information from the ratings device to the validator; or any other suitable information that can be used to identify the customer as being a verified customer of the service provider.”). 
This part of Black is applicable to the system of Gupta et al. as they both share characteristics and capabilities, namely, they are directed to customer relations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta et al. to include the temporal message data as taught by Black. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta et al. to allow for customer validation (see paragraph [0029] of Black).

With regards to claims 3, 12, and 19, Gupta et al. teaches: to receive a pre-registration, from each communication device, for the sentiment analysis prior to receiving the customer support request (paragraph [0045], “Such actions may include, for example, automatically generating one or more offers to present to the customer based on the determination, automatically causing a change in a configuration of another device to remedy a complaint that the customer had (e.g., causing the quantity of services provided to the customer to automatically increase or decrease, automatically configuring a permissible bandwidth associated with the customer's account to increase or decrease, automatically causing a discount to be applied to an account of the customer, and/or the like), and/or the like.”, whereby Gupta et al. teaches accounts is created prior to sentiment analysis).

With regards to claims 4, 13, and 20, Gupta et al. teaches: to calculate the best fit based, at least in part, on historical information received in the past three months (paragraph [0054], “For example, recency data for a customer, associated with the customer query, may be compared to aggregate customer data, whereby the customer is provided in a pool of customers and the pool is successively subdivided according to Pareto's rule, by which recency values are assigned. As a specific example, a customer, having a unique customer identifier, may be provided in a pool of customers (e.g., aggregate customers) having customer identifiers. The customers, in the pool of customers, may be arranged in descending order based on recency of a purchase from a business, a visit to the business, and/or the like, for a predetermined time period (e.g., a year, 18 months, etc.).”; paragraph [0059], “As FIG. 2C illustrates, the x-axis indicates a recency (in a number of months) of a customer's interaction with a business (e.g., a recency of a purchase, a visit, and/or the like), and the y-axis indicates the frequency (e.g., quantity) of the customer's interaction with the business.”).

With regards to claims 6, 15, and 22, Gupta et al. teaches: the message is derived from the customer support request using natural language processing (paragraph [0020], “In some implementations, the intelligent case management platform may obtain a natural language description of a customer query and tag (e.g., classify, assign, and/or the like) the customer query to one or more domains (e.g., categories) and/or one or more case resolutions. As an example, the intelligent case management platform may obtain the natural language description, as text input, for a customer query associated with “update my e-mail address,” tag the customer query to a domain (e.g., update customer profile), and tag the customer query to a case resolution (e.g., overwrite existing customer profile data with new data). Similarly, the intelligent case management platform may obtain the natural language description, as text input, for a customer query associated with “need to modify my reservation”, tag the customer query to a domain (e.g., update reservation), and tag the customer query to a case resolution (e.g., assign agent for assistance).”).

With regards to claims 7, 16, and 23, Gupta et al. teaches: the routing the customer support request further comprises selecting a level from among a plurality of levels defined in a vertical stratification of the entity and matching the selected level with information contained within the message, said matching comprising determining a threshold level of matching between the message and the level (paragraph [0021], “The case resolution AI model may assign the customer query to a domain and perform a similarity (cosine) match to determine or obtain resolutions associated with the assigned domain. As an example, the customer query may be assigned to a “grievance request” domain, including example resolutions of “connect customer to an agent manager”, “ask the customer to leave a message”, and/or the like.”; paragraph [0027], “In some implementations, one or more customer sentiment models may obtain data associated with the query, and determine an initial indication of the customer's sentiment (e.g., the customer's mood), upon initiation of the customer query, and continue monitoring the customer's sentiment during the entire case (e.g., monitoring strings of text exchanged between the customer and the agent), so that the case may be automatically re-assigned to another agent (e.g., a supervisor) where a sentiment score for the customer satisfies a threshold”).

Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0065848 to Gupta et al. in view of U.S. Patent Application Publication No. 2011/0218930 to Black, as applied to claims 1, 8-10, and 16 above, further in view of U.S. Patent Application Publication No. 2014/0250052 to Lospinoso et al. 
With regards to claims 2, 11, and 18, While Gupta et al. teaches the use of recentness data including timestamps and dates (paragraph [0039]), but fails to explicitly teach a relevancy decay.  However, Lospinoso et al. teaches:  the relevance of the …information is inversely proportional to the magnitude of elapsed time between the date and the time associated with the artifact and the date and the time associated with the customer support request (paragraph [0213], “An exponential decay function may be used, for example, to model the relevance of a first relational event for purposes of predicting the occurrence of a second relational event when the relevance is inversely proportional to the time that has passed since the first relational event's occurrence.”).  
This part of Lospinoso et al. is applicable to the system of Gupta et al. in view of Black as they both share characteristics and capabilities, namely, they are directed to customer relations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta et al. in view of Black to include the relevancy decay function taught by Lospinoso et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta et al. in view of Black in order weight recent events for improved relevance (see paragraph [0213] of Lospinoso et al.).	

Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0065848 to Gupta et al. in view of U.S. Patent Application Publication No. 2011/0218930 to Black, as applied to claims 1, 8-10, and 16 above, further in view of U.S. Patent Application Publication No. 2016/0225061 to Bao et al.
With regards to claims 5, 14, and 21, Gupta et al. teaches calculate the best fit based, at least in part, on historical information based on the graphic location of the customer (paragraph [0035]), but fails to explicitly teach using a zip code.  However Bao et al.teaches: to calculate the best fit based, at least in part, on historical information received from users within the same zip code as the communication device (paragraph [0058], “Therefore, in response to the indication from the customer (in previous step 502) that a recommendation of an item would be useful, the Product Market Lifecycle Driven Recommendations Program 116 (FIG. 1) may assemble candidate recommendations from a group of recommendation sources, such as the knowledge base repository 512 which is configured to generate recommendations of products to customers based on estimates of customer preferred item attributes (i.e., customer product preferences). According to at least one implementation, the customer product preferences may be determined by one or more customer attributes, such as one of the following: zip code, location, income, age, cumulative purchase history, browsing history, prior on-line interaction with an e-store, web-store customer information, etc.”).
This part of Bao et al. is applicable to the system of Gupta et al. in view of Black as they both share characteristics and capabilities, namely, they are directed to customer relations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta et al. in view of Black to include the zip code related recommendations taught by Bao et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta et al. in view of Black in order improve relevance of data and agents based on customer attributes (see paragraph [0058] of Bao et al.).		
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0110778 to Bostick et al. discusses a request, directed to an application executing in a data processing system, for a report on a business entity is detected, where the application has access to a set of reviews about the business entity. A condition associated with the request is determined, where a future interaction between a user and the entity is expected to occur subject to the condition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/
Primary Examiner, Art Unit 3629